Title: Thomas Boylston Adams to Abigail Adams, 20 October 1793
From: Adams, Thomas Boylston
To: Adams, Abigail


My dear Mother
Woodbury 20th Octr: 1793—
I am happy in having it in my power to give you more favorable accounts respecting the Fever in Philada: than I have yet been able— Not more than three or four persons have died pr: Day for 4 or 5 days past, at the Hospital and there is a prospect of safety in returning to the City in the course of a Fortnight. Indeed many Families have allready returned, but those who could stay away with any convenience have declined. The disorder is found to submit to the cold weather; & the Phisicians entertain great hopes that the next month will dispel all infection. The City has suffered an immense loss of property, independent of many valuable lives, & ’tis apprehended that there will be many failures among the Merchants, who appear to have suffered most in point of interest of any Class of People. In addition to the general calamity which affects us more nearly, there has been a report that the City of Charleston SC, has partly been destroyed by an Earthquake; but we are not as yet certain as to the truth of it. I have enjoyed my own health tolerably, during the Fall, tho’ in a Country much subjected to Agues & Intermittants a circumstance I did not know when I first came here. As the Season is past for those disorders, I am not afraid of alarming you by mentioning it. I am at a loss to know where Congress will assemble this Winter; even should the Fever subside in a short time, the Country has been so generally alarmed that many will be fearful of going to Philada: & I am uncertain whether the President has the power of assembling Congress in any other place.
I have scarcely read a Newspaper since I left the City, & am therefore ignorant as to the State of Public affairs at present ether in Europe or America; I don’t know that I ever experienced the value of public prints, by the want of them before now. Hereafter I shall always be opposed to the tax upon Newspapers, because it may have a tendency to prevent their general circulation. The minds of the People have been so much agitated by the disease in Philada: that no one gives the least attention to politic’s or government. There has lately been an Election in Pennsylvania for Governor, & it was thought Mifflin would be out-run by Muhlenberg; but I am told he has three votes in his favor to one against him in all parts of the State. At last I find that your Governor is not Immortal; what a pity! That Self-opininated Omnipotence, should finally expire like common Mortals. The last Office your people can pay to his Memory, is that of ranking him among the Cannonized Saints of Antiquity; and I expect the Almanacks of the next year will run under the date of Anno Domini 1794 & “Mortis Sancti Johannes Hancock—Primus,” For the year of our Lord one Thousand seven hundred & ninety Four, & of the death of the Sanctifyed John Hancock, the First. I suppose however he is to be succeeded by somebody, & I wish to hear who is talked of.
Present my best love to my Father & the Family / and believe me, / your Son
Thomas B Adams
